Not for Publication in West's Federal Reporter
          United States Court of Appeals
                        For the First Circuit


No. 18-1510

                        DEVYN ELLEN APPLEBEE,

                        Plaintiff, Appellant,

                                    v.

              NANCY A. BERRYHILL, Acting Commissioner,
                   Social Security Administration,

                         Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MAINE

        [Hon. Nancy Torresen, Chief U.S. District Judge]


                                  Before

                      Lynch, Stahl, and Barron,
                           Circuit Judges.


     Riley L. Fenner for appellant.
     Halsey B. Frank, United States Attorney, Michael J. Pelgro,
Social Security Administration Regional Chief Counsel, and Molly
E. Carter, Special Assistant United States Attorney, on brief, for
appellee.


                           November 30, 2018
             PER CURIAM.   Appellant Devyn Ellen Applebee appeals from

a district court judgment affirming the Acting Commissioner of

Social   Security's    denial     of    her    application        for   disability

benefits. An administrative law judge ("ALJ") found that, although

Applebee    suffered   from   a   variety      of    ailments,      she   retained

sufficient     residual    functional      capacity     to    perform     certain

sedentary     work.    Applebee     contends        that,    in    reaching   that

conclusion, the ALJ erroneously assigned little or no weight to

Applebee's treating and examining sources and to Applebee's own

subjective testimony.      After careful review, we affirm.

             As we have stated repeatedly, the ALJ's findings shall

be conclusive if they are supported by substantial evidence, and

must be upheld "if a reasonable mind, reviewing the evidence in

the record as a whole, could accept it as adequate to support his

conclusion," even if the record could also justify a different

conclusion.    Rodriguez v. Sec'y of Health & Human Servs., 647 F.2d
218, 222-23 (1st Cir. 1981) (citations omitted).                  In applying the

"substantial evidence" standard, we bear in mind that it is the

province of the ALJ, not the courts, to find facts, decide issues

of credibility, draw inferences from the record, and resolve

conflicts of evidence.        See Irlanda Ortiz v. Sec'y of Health &

Human Servs., 955 F.2d 765, 769 (1st Cir. 1991) (per curiam)

(citing Rodriguez, 647 F.2d at 222).




                                       - 2 -
             In   a   detailed   and    well-reasoned     opinion,   the     ALJ

identified    substantial    evidence      to   support   his   assignment    of

little or no weight to Applebee's treating and examining sources.

Specifically, the ALJ found that those sources were inconsistent

with the bulk of Applebee's medical record, including extensive

physical and mental examination notes, laboratory and diagnostic

testing results, and with the opinions of three state agency

experts.      Moreover, the ALJ permissibly discounted Applebee's

credibility in light of her previous failure to attend a disability

claims hearing, failure to follow a prescribed course of treatment,

infrequency of treatment, and paucity of mental health treatment

records.

             While the record arguably could support a different

conclusion, there is clearly substantial evidence to support the

ALJ's findings.       Accordingly, we uphold the ALJ's decision.             See

Rodriguez Pagan v. Sec'y of Health & Human Servs., 819 F.2d 1, 3

(1st Cir. 1987) (per curiam).

             Affirmed.




                                       - 3 -